Citation Nr: 0523207	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  04 09-799	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder (PTSD)



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran had active military service from March 1967 to 
August 1970.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which granted the veteran's claim for PTSD and 
assigned an initial 30 percent rating.  He has appealed, 
seeking a higher initial rating.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (when a veteran appeals his 
initial rating, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since filing 
his claim when his disability may have been more severe than 
at others).  


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by flashbacks, 
nightmares, difficulties sleeping, irritability, 
hypervigilance, heightened startle response and difficulties 
with interpersonal relationships; the most probative evidence 
on record indicates he has a Global Assessment of Functioning 
(GAF) score of 60 - which, overall, indicates he currently 
has moderate social and occupational impairment.

2.  The veteran's PTSD does not, however, cause deficiencies 
in most areas, such as work school, family relations, 
judgment thinking or mood; he does not have 
suicidal ideation, obsessional rituals that interfere with 
routine activities, speech problems, near-continuous panic or 
depression affecting his ability to function independently, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, or other symptoms indicative 
serious occupational and social impairment.  




CONCLUSION OF LAW

The criteria are met for an increased rating of 50 percent, 
but no higher, for PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, 
Diagnostic Code (DC) 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO sent the veteran VCAA notice in July 
2003.  This letter provided him with notice of the evidence 
needed to support his claim that was not on record at the 
time of the letter, the evidence VA would assist him in 
obtaining, and the evidence it was expected that he would 
provide.  This letter satisfied the first three notice 
requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, but it did not include the specific language of 
the "fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, as mentioned, requiring VA under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) to request the claimant provide 
any evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

Here, although the VCAA letter did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.  The letter requested that he 
provide or identify any evidence supporting his claim and 
specifically outlined the necessary evidence.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (Requesting additional evidence supportive of the 
claim rather than evidence that pertains does not have the 
natural effect of producing prejudice.  The burden is on the 
claimant in such a situation to show that prejudice actually 
exists).  

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) also held, among other things, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 18 Vet. 
App. at 119-120.  In this particular case, as indicated, the 
veteran was provided the required VCAA notice in a July 2003 
letter, so prior to the RO's initial decision in September 
2003.  Therefore, this was in accordance with the preferred 
sequence of events (VCAA letter before initial adjudication) 
specified in Pelegrini II.

With respect to the VCAA letter of July 2003, the veteran was 
requested to respond within 30 days.  The letter also 
informed him that he could take up to one year to respond 
without jeopardizing the potential effective date for 
compensation - should, in fact, his claim be granted.

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the RO obtained the veteran's service medical 
records (SMRs), and his VA outpatient treatment (VAOPT) 
records.  In June 2003, Dr. Hoeper submitted a letter on his 
behalf.  The RO sent him a VCAA letter in July 2003, and he 
responded in September 2003 - stating he had no additional 
information to submit (see VA Form 21-4138).  In addition, 
although offered, he declined his opportunity for a hearing 
to provide oral testimony in support of his claim.  38 C.F.R. 
§ 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.


Factual Background

Dr. Hoeper's June 2003 letter indicates the veteran reported 
that he had worked as a mechanic for a tobacco company for 
the past 7 years.  Prior to that, he had had a variety of 
jobs since discharge from the military.  He said he had had 
nightmares at least 2 to 3 times a week since 1969.  He 
reported flashbacks 1 to 2 times per month, accompanied with 
panic attacks.  He also said he had panic attacks in crowds 
and averaged sleeping only 4 to 5 hours per night.  

The veteran said he had intrusive thoughts, startled easily, 
was hypervigilant and could not stand anyone behind him.  He 
said he did not socialize at all and his recent memory was 
severely impaired so much that he can not remember what he 
reads and gets lost when traveling.  He said he hears his 
name called once per week, hears cars drive up once per day, 
and hears noises in the house once per week.  He said he sees 
shadows moving out of the corner of his eye once or twice per 
day.  All of these hallucinations occurred when no one was 
there.  He said he felt depressed 25 percent of the time with 
no energy or interest in things, and he has crying spells 
when he sees something sad.

Dr. Hoeper stated:  "Because of his service connected PTSD, 
[the veteran] is unable to sustain social relationships and 
[is] moderately compromised in his ability to sustain work 
relationships."  The diagnoses were chronic PTSD with a GAF 
score of 35.  The doctor recommended treatment with 
Trazadone, Klonopin, and cognitive behavioral psychotherapy.

The report of the September 2003 VA examination indicates the 
veteran complained that he was withdrawn and had trouble 
sustaining interpersonal relationships.  He blamed his PTSD 
for never being married.  He described symptoms similar to 
those reported in Dr. Hoeper's report.

Upon mental status examination:

The patient was fully oriented to time, place, 
person, and purpose.  His appearance and hygiene 
were normal.  He was casually groomed but neat.  
His behavior was appropriate.  He was very 
cooperative with the interview.  His affect was 
somewhat flattened or restricted and he had a 
depressed mood.  His communications were normal.  
His speech was normal.  His associations were 
somewhat concrete.  He denied panic attacks.  He 
denied delusions.  He admitted to fleeting, ill-
formed hallucinations such as seeing something out 
of the corner of his eye but he had no well-
organized or pervasive hallucinations.  He has no 
obsessional rituals.  His thought processes were 
intact.  His judgment was reasonable.  His 
abstract thinking was reasonable.  He described 
mild memory difficulties such as forgetting names, 
directions, or phone numbers.  He denied active 
suicidal ideations but states that he has had some 
passive ideations in the past without intent.  He 
has no homicidal ideations.

The diagnosis was chronic PTSD with a GAF score of 60.  The 
VA examiner stated that the veteran did not seem to have any 
difficulties performing basic activities of daily living, had 
some difficulty maintaining effective social relationships, 
and had no difficulty at all in following directions.


Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
In assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2.  See, too, Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Consideration of factors that are wholly outside 
the rating criteria provided by regulation is error.  Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)).  

As already alluded to, when, as here, the veteran timely 
appeals the rating initially assigned for his disability, 
just after establishing his entitlement to service connection 
for it, VA must consider whether he is entitled to a "staged" 
rating to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson, 
12 Vet. App. at 125-26.

The veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411, 
according to the General Rating Formula for Mental Disorders.  
The criteria outlined under the General Rating Formula are 
outlined below.

A mental condition that has been formally diagnosed, but the 
symptoms are not severe enough either to interfere with 
occupation and social function or to require continuous 
medication is noncompensable (i.e., 0 percent rating).

A 10 percent disability rating is in order when there is 
occupation and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms are controlled by continuous medication.

A 30 percent disability rating is warranted when there is 
occupation and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactory, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the benefit-of-the-doubt 
doctrine").  


Legal Analysis

The veteran contends he is entitled to a higher initial 
rating for PTSD of at least 70 percent (see his November 2003 
notice of disagreement (NOD)).  He argues the RO improperly 
made unsupported findings without a plausible evidentiary 
basis in the record because Dr. Hoeper gave him a GAF score 
of 30.  He claims the VA examiner only talked to him for 5 or 
10 minutes and improperly assigned a GAF score of 60.  

In support of his argument, the veteran cites Cohen v. Brown, 
10 Vet. App. 128, 140 (1997), for the proposition that mental 
health professionals are experts and presumed to know the 
Diagnostic and Statistical Manual (DSM) requirements 
applicable to their practice and to have taken them in 
account in providing a PTSD diagnosis.  This, however, does 
not address the situation where, as here, mental health 
professionals disagree as to the severity of a veteran's 
PTSD.  

In deciding this claim, it is the Board's responsibility to 
weigh the evidence (both favorable and unfavorable) and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  See Schoolman v. West, 12 Vet. App. 307, 310-311 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Obviously, this 
responsibility is more difficult when, as here, medical 
opinions diverge as to the veteran's GAF score.  And at the 
same time, the Board is mindful that it cannot make its own 
independent medical determination and there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
at 31; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, 
though, as explained below, there are legitimate reasons for 
accepting the VA examiner's opinion over the private 
physician's medical opinion to the contrary.

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness."  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV 
(4th ed.1994).  According to DSM-IV, a GAF score of 31 to 40 
is indicative of only some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure, or 
irrelevant) or "major" impairment in several areas such as 
work, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A GAF of 41 to 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF of 51 to 60, 
in comparison, is indicative of only moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).

Aside from the GAF scores, Dr. Hoeper and the VA examiner 
described fairly similar PTSD symptoms as reported by the 
veteran.  These symptoms consist primarily of nightmares, 
flashbacks, "ill-formed" hallucinations, increased startle 
response, difficulty with social relationships, and 
hypervigilance.  

The VA examiner's report is based on a review of the entire 
claims file as well as Dr. Hoeper's June 2003 letter.  For 
this reason, this opinion is especially probative.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); Waddell 
v. Brown, 5 Vet. App. 454, 456 (1993); Goss v. Brown, 9 Vet. 
App. 109, 114 (1996).  

In addition, the VA examiner's report included a mental 
status examination, whereas Dr. Hoeper only noted a history 
of PTSD symptoms as reported by the veteran - apparently 
without any objective clinical testing.  See, e.g., 
Reonal v. Brown, 5 Vet. App. 458 (1993) (a diagnosis is only 
as good and credible as the history on which it is 
predicated).  So the VA examiner's conclusions are more 
probative because they are more based on an independent 
review of the record.

Furthermore, when evaluating a mental disability, VA must 
consider the frequency, severity and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126(a).  VA must assign an evaluation based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  So while the veteran's GAF scores are an important 
factor to consider in evaluating the severity of his PTSD, 
they are not the sole determinative factor.  

The veteran was discharged from military service in August 
1970, and reports that he began experiencing PTSD symptoms in 
1969.  But he did not seek treatment for these symptoms until 
June 2003 - a month before filing his claim for PTSD.  
Furthermore, other than the September 2003 VA examination, 
there is no evidence in his VAOPT records that he has sought 
any follow-up treatment for his PTSD.  So this must be 
considered when assessing the severity of his symptoms.

The veteran has maintained gainful employment at least for 
the past 7 years with the same company.  He has not indicated 
he has any difficulties in this regard except that he has 
difficulties establishing work relationships.  He has no 
difficulty performing the basic activities of daily living, 
but he does have some difficulty maintaining effective social 
relationships.  

The veteran experiences nightmares, sleep impairment, 
depression, hypervigilance, irritability, a flattened affect, 
flashbacks and a heightened startle response.  He is also 
withdrawn and describes difficulty remembering people's 
names.  Although he apparently is able to work and perform 
the necessities of daily living satisfactorily, his overall 
level of functioning - especially socially - is impaired.  
Therefore, the VA examiner assigned him a GAF score of 60, 
which is indicative of moderate PTSD symptoms.  Given these 
symptoms, and the VA examiner's score GAF of 60, the Board 
concludes that a higher rating of 50 percent is warranted.  
And this has been the case throughout the appeal process, so 
he is not entitled to a staged rating to compensate him for 
times when his symptoms might have been more severe.

The veteran is not entitled to a 70 percent rating because he 
does exhibit social and occupational impairment with 
deficiencies in most areas.  He does not have suicidal 
ideations, obsessional rituals that interfere with routine 
activities, speech problems, impaired impulse control, or 
near continuous panic or depression affecting the ability to 
function independently.  As mentioned, he is able to work and 
perform the necessities of daily living satisfactorily.  
Thus, the Board does not find that a 70 percent rating is 
warranted.  


ORDER

A 50 percent initial rating, but no higher, for PTSD is 
granted, subject to the laws and regulations governing the 
payment of VA compensation.




	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


